DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 6/29/2021 is acknowledged. Claims 1, 3 have been amended. Claims 2 and 4 have been canceled. Claims 5-8 are added. 

Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant contends that the combination of Nakamura, Wu and Shreter is not obvious.  The Applicant argues that the reference Wu relates to using a laser to form a groove within a substrate while Nakamura’s method uses the laser to form a modified layer within the substrate, and the Applicant argues that the Examiner has not shown that the teaching of Wu would have been obvious to be applicable to a different type of laser processing.  

Moreover, there are other motivations such as reducing the thermal damages of the laser to the non-processed region adjacent to the irradiated region.  Such thermal damages to the non-processed regions are caused by the temperature differences before and after the laser irradiation is turned on.  This thermal damages are present in Nakamura’s as well.  So Wu’s teaching would also have been applicable to both Nakamura’s and Wu’s methods
Regarding Shreter’s, the Applicant argues that Shreter’s method forms a horizontal separation plane which is different that the vertical separation planes that Nakamura’s method form.  Thus, the Applicant concludes that one of the ordinary skill in the art would not have known how to apply Shreter’s teaching to Nakamura’s method.
The Examiner respectfully disagrees.  Heat distribution is not dependent on orientation (at this macroscopic scale) of the separation planes.  So the benefits of the pre-heating step in Shreter would also be present in Nakamura’s method.
Thirdly, the Applicant argues that Wu’s temperature range is between 500-1000°C which is much higher than the claimed range of 40-120°C.  The Examiner respectfully disagrees.  

Finally, regarding “cracking” of Shreter, this issue has been addressed in the interview on 6/17/2021 and would not be repeated here. 
The rejections of claim 1 is therefore maintained. 
The arguments of claim 3 are similar so the response are the same and are not repeated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2016/213318 A) (for compact prosecution purpose, a machine translation has been used.  Hereinafter, this translation will be referred to as Nakamura) in view of Wu et al. (CN 101982285) (for compact prosecution purpose, a machine translation has been used.  Hereinafter, this translation will be referred to as Wu) and Shreter et al. (US 2013/0248500 A1) (hereinafter referred to as Shreter).
Regarding claim 1, Nakamura teaches a wafer processing method (method in Figs. 1-9 of Nakamura) for dividing a wafer (2 in Fig. 1) formed on a front surface (2a) 22) in a state of being partitioned by a plurality of intersecting streets (21) into individual device chips (each device 22 is singulated as shown in Fig. 9), the wafer processing method comprising: 
a protective tape disposing step (the phrase “protective tape disposing step” is treated as a single label) of disposing a protective tape (adhesive tape 3 in Fig. 2) on the front surface of the wafer; 
a wafer holding step of holding the wafer on a chuck table (41) for holding and heating the wafer (the phrase “for holding and heating the wafer” is treated as intended use of the chuck table, and/or the functional description of the chuck table 41), with the protective tape side facing the chuck table and with a back surface (2b) of the wafer exposed (as shown in Fig. 3); 
a division start point forming step (step shown in Fig. 3) of applying a laser beam (laser beam from the laser beam irradiation means 42 as described in the last paragraph on page 2 of Nakamura) of such a wavelength (wavelength given in 5th paragraph from top down on page 3 of Nakamura) as to be transmitted through the wafer to the wafer from the back surface of the wafer, with a focal point (point P in Fig. 4a) of the laser beam positioned at a predetermined point inside the wafer (as described in 4th paragraph from top down on page 3 of Nakamura), to form division start points (pattern of modified layer 210 and cracks 211 associated with 210 in Fig. 4b, before the extension to surface 2a.  The existence of the cracks associated with the modified layer 210 is implied in the last sentence of the 7th paragraph from top down on page 3 of Nakamura.  In that last sentence, it states that the crack 211 extends toward 2a, which means the cracks 211 must have existed beforehand) along the streets, the division 210) and a crack (211 in Fig. 5) extending from the modified layer to the front surface of the wafer, after the wafer holding step is performed (as shown in Figs. 3-4); and 
2a dividing step (step shown in Figs. 6a-b) of grinding the back surface of the wafer by a grinding wheel (66) having a plurality of grindstones (68 in Figs. 6a-b) in an annular pattern (as described in the last sentence of 8th paragraph from top down on page 3 of Nakamura) to thin the wafer and divide the wafer into the individual device chips (as described in 9th paragraph from top down on page 3 of Nakamura), after the division start point forming step, 
wherein in the division start point forming step, the chuck table is heated to the predetermined temperature prior to applying the laser beam to the wafer, whereby the cracks formed inside the wafer to extend from the modified layers to the front surface are grown (as described in 7th paragraph from top down on page 3 of Nakamura, the wafer 2 is heated to apply stress on the adhesive tape 3, which extend the crack 211 toward surface 2a).
But Nakamura does not teach that the division start point forming step includes heating the chuck table to a predetermined temperature, and wherein in the division start point forming step, the predetermined temperature is 40°C to 120°C. 
Shreter teaches a method of dividing a wafer using laser.  Shreter discloses that in some wafers, such as crystals, the wafers are pre-heated to a temperature of 100-1000°C to avoid cracking the crystal (claim 4 and [0009] of Shreter).
Wu teaches a method of wafer singulation using laser for solar panel.  The method comprises a step of pre-heating the panel to a certain temperature before see Abstract) using a heater (27/29 in Fig. 2 of Wu) in the wafer holder (24 in Fig. 2 of Wu).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have pre-heated the wafer to a temperature in the range of 100-1000°C before applying the laser using a heater in the chuck, as disclosed by Shreter and Wu, in order to have reduced the power requirement for the laser, to have reduced the damages of laser to non-processed regions… (see Abstract of Wu) and to avoid cracking the wafers (claim 4 and [0009] of Shreter).
As incorporated, since it has been held that in the case where the claimed ranges of 40°C to 120°C overlap or lie inside range of 100-1000°C disclosed by the prior art, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 7, Nakamura-Shreter-Wu teaches all the limitations of the wafer processing method according to Claim 1, and also teaches wherein the modified layers (210 in Fig. 5c of Nakamura) formed during the division start point forming step do not extend to reach the front surface of the wafer (as shown in Fig. 5c of Nakamura).  
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura  in view of Wu, Shreter, and Hatakeyama et al. (US 2010/0267199 A1) (hereinafter referred to as Hatakeyama).
Regarding claim 3, Nakamura teaches a wafer processing method (method in Figs. 1-9 of Nakamura) for dividing a wafer (2 in Fig. 1) formed on a front surface (2a) thereof with a plurality of devices (22) in a state of being partitioned by a plurality of intersecting streets (21) into individual device chips (each device 22 is singulated as shown in Fig. 9), the wafer processing method comprising: 
a protective sheet disposing step (the phrase “protective tape disposing step” is treated as a single label) of disposing a protective sheet (adhesive tape 3 in Fig. 2) on the front surface of the wafer; 
a wafer holding step of holding the wafer on a chuck table (41) for holding and heating the wafer (the phrase “for holding and heating the wafer” is treated as intended use of the chuck table, and/or the functional description of the chuck table 41), with the protective tape side facing the chuck table and with a back surface (2b) of the wafer exposed (as shown in Fig. 3); 
3a division start point forming step (step shown in Fig. 3) applying a laser beam (laser beam from the laser beam irradiation means 42 as described in the last paragraph on page 2 of Nakamura) of such a wavelength (wavelength given in 5th paragraph from top down on page 3 of Nakamura) as to be transmitted through the wafer to the wafer from the back surface of the wafer, with a focal point (point P in Fig. 4a) of the laser beam positioned at a predetermined point inside the wafer (as described in 4th paragraph from top down on page 3 of Nakamura), to form division start points (pattern of modified layer 210 and cracks 211 associated with 210 in Fig. 4b, before the extension to surface 2a.  The existence of the cracks associated with the modified layer 210 is implied in the last sentence of the 7th paragraph from top down on page 3 of Nakamura.  In that last sentence, it states that the crack 211 extends toward 2a, which means the cracks 211 must have existed beforehand) along the streets, the division start point including a modified layer (210) and a crack (211 in Fig. 5) extending from the modified layer to the front surface of the wafer, after the wafer holding step is performed (as shown in Figs. 3-4); and 
a dividing step (step shown in Figs. 6a-b) of grinding the back surface of the wafer by a grinding wheel (66) having a plurality of grindstones (68 in Figs. 6a-b) in an annular pattern (as described in the last sentence of 8th paragraph from top down on page 3 of Nakamura) to thin the wafer and divide the wafer into the individual device chips (as described in 9th paragraph from top down on page 3 of Nakamura), after the division start point forming step, 
whereby the cracks formed inside the wafer to extend from the modified layers to the front surface are grown (as described in 7th paragraph from top down on page 3 of Nakamura, the wafer 2 is heated to apply stress on the adhesive tape 3, which extend the crack 211 toward surface 2a).
But Nakamura-Shreter-Wu does not teach wherein the protective sheet comprises a polyolefin or polyester material, and that the division start point forming step includes of heating the chuck table to a predetermined temperature, wherein in the division start point forming step, the chuck table is heated to the predetermined temperature prior to applying the laser beam to the wafer, wherein in the division start point forming step, the predetermined temperature is 40°C to 120°C. 
claim 4 and [0009] of Shreter).
Wu teaches a method of wafer singulation using laser for solar panel.  The method comprises a step of pre-heating the panel to a certain temperature before irradiating with the laser (see Abstract) using a heater (27/29 in Fig. 2 of Wu) in the wafer holder (24 in Fig. 2 of Wu).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have pre-heated the wafer to a temperature in the range of 100-1000°C before applying the laser using a heater in the chuck, as disclosed by Shreter and Wu, in order to have reduced the power requirement for the laser (see Abstract of Wu) and to avoid cracking the wafers (claim 4 and [0009] of Shreter).
As incorporated, since it has been held that in the case where the claimed ranges of 40°C to 120°C overlap or lie inside range of 100-1000°C disclosed by the prior art, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
But Nakamura-Shreter-Wu does not teach wherein the protective sheet comprises a polyolefin or polyester material. 
Hatakeyama discloses that the base film of an adhesive tape can be polyester films (see [0061] of Hatakeyama).

Regarding claim 8, Nakamura-Shreter-Wu-Hatakeyama teaches all the limitations of the wafer processing method according to Claim 3, and also teaches wherein the modified layers (210 in Fig. 5c of Nakamura) formed during the division start point forming step do not extend to reach the front surface of the wafer (as shown in Fig. 5c of Nakamura).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record does not disclose or fairly suggest a wafer processing method with limitation “wherein the predetermined temperature is 40°C to 80°C” along with other limitations of claim 1.
Regarding claim 6, the prior art of record does not disclose or fairly suggest a wafer processing method satisfying “wherein the predetermined temperature is 40°C to 80°C” along with other limitations of claim 1.
The prior art of record are Nakamura (JP 2016/213318 A), Wu et al. (CN 101982285) and Shreter et al. (US 2013/0248500 A1).  Nakamura teaches a method for dividing a wafer using laser.  The method includes attaching a wafer to a chuck table, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Tuan A Hoang/           Examiner, Art Unit 2822